Citation Nr: 0639097	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-37 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1990 to March 
1997.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2004 decision by the RO in Winston-Salem, North 
Carolina, which granted service connection for PTSD and 
assigned an initial 10 percent disability rating 
retroactively effective from October 16, 2003.  The veteran 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).


FINDING OF FACT

The veteran's PTSD causes deficiencies in his work, family, 
thinking, and mood.


CONCLUSION OF LAW

The criteria are met for a higher 70 percent initial rating 
for the PTSD, retroactively effective from October 16, 2003.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters - The Veterans Claims Assistance Act 
(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).



In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328.

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claim for a higher initial disability rating.  This is 
evident from letters sent to him in October 2003, February 
2005 and September 2006.  The September 2006 letter, in 
particular, explicitly told him to submit relevant evidence 
in his possession.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  This was indeed the case here as the 
veteran was first given VCAA notice in October 2003, prior to 
the initial rating decision at issue in March 2004.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).



In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The veteran was provided with this notice in a September 
2006 letter.

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claim on appeal.  
Additionally, the veteran has also been afforded several VA 
examinations to obtain medical opinions concerning the 
severity of his disability - which is the dispositive issue.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
suggestion on the current record that there remains evidence 
that is pertinent to his claim that has yet to be obtained.  
The appeal is ready to be considered on the merits.

Factual Background

On file are numerous VA outpatient treatment records dated 
from 1998 to 2006, reflecting ongoing treatment for PTSD.  

In September 2003, the veteran underwent a private 
psychiatric evaluation.  He initially reported a history of 
spending many years on a ship in the Navy and serving in the 
Persian Gulf War.  During service he injured his ankle after 
falling down a long flight of stairs.  He said that he 
experienced severe anxiety whenever he encountered a flight 
of stairs because it reminded him of that injury.  He 
reported numerous chronic PTSD symptoms that included daily 
intrusive thoughts, frequent distress at exposure to triggers 
which reminded him of past trauma, anhedonia, detachment from 
others, restricted affect, severe sleep disturbance, 
irritability and anger outbursts, hypervigilance, and 
exaggerated startle response.  He also reported restless 
sleep each night, depressed mood, passive suicidal ideation, 
and crying spells.  He experienced visual hallucinations and 
reported seeing things move in his peripheral vision.  He had 
a history of alcohol abuse and was undergoing treatment to 
prevent substance abuse relapse.  He had been married for 
seven years and worked at the United States Post Office.  In 
his free time he preferred to be alone and not socialize.  
The pertinent Axis I diagnosis was chronic and severe PTSD.  
He was assigned a Global Assessment of Functioning (GAF) 
score of 35.  The physician commented that the veteran was 
severely compromised in his ability to sustain social 
relationships and was also severely compromised in his 
ability to sustain work and he considered him permanently 
disabled and unemployable.

The veteran underwent an initial VA medical evaluation for 
PTSD in February 2004.  At that time, he reported sleep 
disturbance with bad dreams, flashbacks when he encountered a 
staircase, intrusive thoughts, feelings of anxiety as well as 
an easy startle response, and being uncomfortable in crowds.  
He was short-tempered, avoided stairs, and did not like to 
watch combat on television.  He denied any suicide attempts 
or panic attacks.  In terms of his employment, he reported 
that he had worked for the postal service as a part-time 
employee for the past six years.  He averaged 36 to 40 hours 
a week and would like to eventually work full-time.  In terms 
of social activities, he stated that he lived with his wife 
and did some chores around the house.  He did not have many 
friends but reported that he was close to his three children.  

On objective mental status examination, the veteran was 
alert, cooperative, casually dressed, and answered questions 
and volunteered information.  There were no loose 
associations or flight of ideas.  His mood was tense but 
friendly and cooperative.  His affect was appropriate.  He 
denied any homicidal or suicidal ideation or intent.  There 
was no impairment of thought processes or communication and 
there were no delusions, hallucinations, ideas of reference 
or suspiciousness.  He was oriented times three (to time, 
place and person) and his remote and recent memory appeared 
to be good.  His insight, judgment and intellectual capacity 
appeared to be adequate.  He was diagnosed with PTSD, 
depressive disorder, not otherwise specified, and alcohol 
dependence, in remission.  A GAF score of 52 was assigned.



In a July 2004 VA outpatient treatment record the veteran 
explained that he was mildly depressed secondary to marital 
conflict and job stress.  He reported that his wife left 
their home in early July after an intense argument.  He 
admitted to difficulty with trusting people, including family 
members.  He also indicated that he experienced continued 
tension and conflict with co-workers and his supervisor.  
The diagnoses were recurrent major depression with psychotic 
features - which appeared exacerbated by acute marital and 
family conflict; PTSD secondary to military sexual trauma; 
alcohol dependence in sustained remission; and 
schizotypal personality. 

A September 2004 statement from R.M. Stein, M.D., a Staff 
Physician at the VA Medical Center in Durham, North Carolina, 
indicated the veteran was currently under his care and had 
undergone a recent worsening of his medical condition.  
The physician suggested the veteran remain out of work and on 
medical leave until October 2004.  

The veteran again underwent a VA PTSD examination in May 
2005.  He reiterated his previous symptoms pertaining to the 
condition and noted they were worse.  On objective mental 
status examination, he was alert, cooperative and casually 
dressed.  He answered questions and volunteered minimal 
information.  There were no loose associations or flight or 
ideas.  His mood was somewhat sullen and withdrawn.  His 
affect was appropriate.  He reported nightmares, flashbacks 
and intrusive thoughts.  He denied any homicidal or suicidal 
ideation or intent.  There were no delusions, hallucinations, 
ideas of reference, or suspiciousness.  He was oriented times 
three (to time, place and person), and his memory for both 
remote and recent events appeared good.  His insight, 
judgment and intellectual capacity were all adequate.  His 
Axis I diagnoses were PTSD and alcohol dependence in total 
remission.  He was assigned a GAF score of 51.

In a June 2005 statement, the veteran reported that he 
continued to experience marital problems, problems at work, 
and intrusive thoughts as a result of his PTSD.



The veteran was seen in September 2005 for another private 
psychiatric evaluation.  He reiterated his previous 
stressors.  On objective mental status examination, 
the evaluating physician noted the veteran's recent memory 
was severely impaired and that anger, sadness, and fear came 
upon him without his knowledge, which indicated that his 
prefrontal cortex was dysfunctional.  He reported that 
he heard his name called two to five times per week, heard 
cars drive up to his residence, heard noises in his house and 
saw shadows out of the corner of his eyes.  All of these 
hallucinations and illusions occurred when no one or anything 
was there.  He reported feeling depressed 75 percent of the 
time with no energy and little interest in things.  He had 
frequent crying spells and found himself both angered and 
agitated easily.  He felt helpless at times and suicidal 50 
percent of the time.  
The evaluating physician concluded that, as a result of the 
PTSD, the veteran was moderately compromised in his ability 
to sustain social relationships and also moderately 
compromised in his ability to sustain work relationships.  
The Axis I diagnoses were chronic PTSD and chronic major 
depression.  His GAF score was 40.

A March 2006 statement from the veteran's employer indicated 
the veteran had missed several (a "high volume" of) days 
due to medical disability.  On average, he reportedly was 
only able to attend work 24 hours out of a 40 hour work week.  

The veteran was afforded another VA PTSD examination in May 
2006.  Again, his previous PTSD symptoms were reiterated.  
Mental status examination revealed he was clean and 
appropriately dressed.  His speech was unremarkable and his 
attitude toward the examiner was cooperative.  His affect was 
blunted and his mood was depressed.  His attention was intact 
and he was oriented to person, time and place.  His thought 
process and thought content were unremarkable.  In terms of 
hygiene, it was noted that his wife had to frequently remind 
him to keep up with hygiene.  The pertinent Axis I diagnosis 
was PTSD.  A GAF score of 52 was assigned.  The evaluating 
clinical psychologist commented that the veteran had multiple 
problems which included a sleep disorder, and the problems 
were impacting his ability to work since he only worked 3 
days on a good week.  


Moreover, he had already received two write-ups at work for 
problems pertaining to his aggression.  The evaluating 
clinical psychologist went on to note that the veteran's 
depression increased with lack of sleep and when he was 
depressed he isolated himself at home.  The examiner believed 
a GAF of 50-55 should be assigned primarily for the PTSD 
symptoms.

Legal Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

Moreover, it is VA's defined and consistently applied policy 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The specific claim at issue involves the veteran's 
dissatisfaction with the initial rating assigned for his 
disability following the grant of service connection for 
PTSD.  The Court has noted a distinction between a veteran's 
disagreement with the initial rating assigned following a 
grant of service connection and the more traditional claim 
for an increased rating for a disability in which entitlement 
to service connection has previously been established.  In 
instances, as here, in which the veteran disagrees with the 
initial rating, the entire evidentiary record from the time 
of his claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  See Fenderson, 12 Vet. App. at 125-26.

The veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Code 
9411.  Under this formula, the current rating of 10 percent 
indicates he has occupational and social impairment due to 
mild or transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

The next higher rating, 30 percent, is warranted for PTSD 
shown to result in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).



A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought process or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation or own name.

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004)

The veteran's GAF scores have ranged from 35 (indicating 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood) to 52 
(indicating moderate symptoms of PTSD and moderate impairment 
in social, occupational, or school functioning).  The GAF 
score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness."  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-
IV).

Examination and treatment reports indicate the veteran has 
deficiencies in at least four of the six areas needed for a 
higher 70 percent rating.  There have repeatedly been 
conflicts between him and his coworkers and supervisor.  
Indeed, during the most recent VA PTSD examination in May 
2006 the evaluating clinical psychologist confirmed the 
veteran's PTSD symptoms impacted his ability to work.  
Moreover, the veteran's employer confirmed the veteran had 
missed a substantial number of days from work for what can 
only be presumed was his mental illness, although, 
admittedly, this was not specifically indicated.  These 
findings, especially when considered collectively, suggest 
impairment in the area of work.

Additionally, the veteran and his wife have a strained 
relationship apparently at least partly due to his inability 
to trust others, including family members.  It has also been 
shown that he has an inability to form close relationships 
with others, as he prefers to isolate himself.  He thus has 
impairment in the area of family relationships as well.

The veteran also displays impairment in the area of thinking 
and mood.  He experiences intrusive thoughts and has been 
described as depressed, suicidal, and agitated, and diagnosed 
with recurrent major depression with psychotic features as 
well as schizotypal personality.  These conditions are aside 
from his PTSD, so not necessarily part and parcel of it, but 
nonetheless the most recent May 2006 VA examiner attributed a 
significant portion of his symptoms and impairment shown 
specifically to the PTSD.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (VA must be able to differentiate, 
by competent medical opinion, the extent of the veteran's 
symptoms that are attributable to service-related causes from 
those that are not.  If there is no medical opinion making 
this distinction, then VA effectively must presume that all 
of the symptoms are service-related).

The veteran also has had difficulty with his personal 
hygiene, as it was recently noted that his wife frequently 
has to remind him to maintain this to an acceptable level.

Because the veteran has impairments in at least four of the 
six areas needed for a higher 70 percent rating, he is 
entitled to this rating - particularly if all 
reasonable doubt regarding the severity of his PTSD is 
resolved in his favor.  38 C.F.R. §§ 4.3, 4.7.  His symptoms 
appear to have been about the same since the grant of service 
connection.  So the higher 70 percent rating is warranted 
retroactively effective from the date of service connection 
- October 16, 2003.

The veteran is not, however, entitled to the maximum possible 
100 percent rating.  He has been able to maintain employment 
throughout the period since the grant of service connection, 
albeit at times compromised by the severity of his PTSD 
insofar as conflicts with his coworkers and supervisor, 
taking extensive leave, etc.  But his 70 percent rating takes 
this into account since, generally speaking, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.

The veteran also has been able to maintain a relationship 
with his wife and children, even if sometimes strained with 
his wife.  Thus, the record does not show that his PTSD 
causes total (as opposed to severe) occupational and social 
impairment.  Hence, a 100 percent rating is not warranted for 
any period since the effective date of service connection.



Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The veteran has not required any frequent periods of 
hospitalization for PTSD and, despite hardship, has continued 
employment with the post office.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  See also Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A higher 70 percent initial rating is granted for PTSD, 
retroactively effective from October 16, 2003, subject to the 
laws and regulations governing the payment of 
VA compensation.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


